OPINION — AG — QUESTION: WHETHER OR NOT, UNDER 11 O.S. 1971, 45-104 [11-45-104], A MUNICIPALITY CAN REQUIRE A DEVELOPER TO USE AND PAY FOR THE INSTALLATION OF CITY UTILITIES INCLUDING WATER, SEWER, ELECTRICITY AND GAS WHERE THE CITY DOES NOT HAVE THOSE FACILITIES AVAILABLE AND TO REQUIRE THE DEVELOPER TO USE THEM COULD REQUIRE EXTENSIVE EXPENSE FOR THE DEVELOPER TO PAY FOR THE CITY BRINGING THOSE FACILITIES TO THE LOCATION? — THIS ISSUE IS IN DISTRICT COURT, PENDING A DECISION. (LEE ANNE WILSON-ZALKO)